Citation Nr: 0923246	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 
2005, for the grant of an increased disability rating to 40 
percent for service-connected lumbosacral strain.

2.  Whether the rating decisions issued March 21, 1951, July 
19, 1951, July 1 1952, October 6, 1952, and May 10, 2006, are 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal rating decisions issued in 
March 1951, July 1951, July 1952, October 1952, and May 2006.

2.  No formal or informal claim for an increased rating for 
the Veteran's service-connected low back disability was filed 
between October 1952 and November 2005.

3.  The correct facts, as they were known in March 1951, July 
1951, July 1952, October 1952 and May 2006, were accurately 
reported, and the statutory or regulatory provisions extant 
at the time, were correctly applied.

4.  There was a tenable evidentiary basis to support the RO's 
March 1951, July 1951, July 1952, October 1952 and May 2006 
determinations.



CONCLUSIONS OF LAW

1.  The RO's March 1951, July 1951, July 1952, October 1952 
and May 2006 rating decisions were not clearly and 
unmistakably erroneous and it became final.  38 U.S.C.A. 
§§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2008).

2.  The criteria for an effective date earlier than November 
9, 2005, for the award of a 40 percent disability rating for 
service-connected low back disability are not met.  
38 U.S.C.A. §§ 5108, 5109, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.160, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from the RO's grant of an 
increased rating.  Once the underlying claim is granted, 
further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (VA's notice obligations do not 
apply to claims that could not be substantiated through 
notice and assistance).  In addition, all pertinent records 
have been obtained during the pertinent period, and there is 
no indication that any service or post-service records are 
outstanding.  The Veteran has also been afforded the 
opportunity to testify at a Board hearing.  Thus, VA's duty 
to assist has also been satisfied.

Further, as to the clear and unmistakable error aspect of his 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duties to notify and assist 
are not applicable.  See Sorakubo v. Principi, 16 Vet. App. 
120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001) (en banc).  In any event, because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran served in the U.S. Army from January 1943 to 
November 1945.  His DD Form 214 reflects that his military 
occupation specialty (MOS) was Parts Clerk (Automotive).  It 
also shows that he served in the European arena from October 
1943 to July 1945, and was involved in the Northern France 
and Rhineland battles/ campaigns.  He received the following 
decorations:  American Theater Ribbon, EAME Theater Ribbon 
with two Bronze Stars, a Good Conduct Medal, and a 
Meritorious Unit Award.  The Board notes that none of these 
medals are indicative of the Veteran being in combat.   The 
Veteran's Separation Qualification Record reports that his 
job description and duties were "Clerk, General:  Compiled 
and filed reports and statistics.  Posted data in record 
books.  Performed various clerical tasks in connection with 
operation of military units."  

The Veteran's service treatment records are in the claims 
file and appear to be the full record of the Veteran's 
medical treatment during his period of active service.  These 
records show that the Veteran was treated in September 1945 
with complaints of a backache due to an old injury.  X-ray 
examination was essentially negative.  The Veteran was 
referred for physical therapy.  An appointment card indicates 
he was scheduled for five physical therapy sessions.

The Veteran underwent a separation examination on November 4, 
1945, only one day prior to his actual separation from active 
service.  At that time, he reported having incurred a back 
injury in December 1944 when struck in the back with a bomb 
that was being swung around on a crane.  It was noted that 
the Veteran was hospitalized in France and at the Wakeman 
General Hospital.  By his report, heavy lifting and work 
produced pain and stiffness.  However, on physical 
examination, no abnormality of the back was found.  The Board 
notes that the Veteran appears to refer to this examination 
as having been done by a VA physician.  The Board notes, 
however, that VA did not conduct separation examinations at 
that time.  Furthermore it is clear from the examination 
report that it was conducted and military personnel as 
indicated by the rank of major after each official's name.

The Veteran filed his original claim for service connection 
for residuals of a back injury in November 1945, which was 
denied in a December 1945 rating decision.  The Veteran did 
not appeal that decision.  

In September 1950, he filed a claim to reopen for service 
connection for a back condition.  By rating action issued in 
March 1951, service connection for residuals of a back injury 
(hereafter service-connected low back disability) was granted 
and evaluated as zero percent disabling.  The effective date 
assigned was November 6, 1945, the day after the Veteran's 
discharge from service.     

In June 1951, the Veteran submitted a statement that he was 
receiving outpatient treatment at VA.  This communication was 
accepted as a claim for a compensable disability rating for 
the service-connected low back disability.  The Veteran's 
claim was denied by the RO in a July 1951 rating decision.  

In April 1952, the Veteran filed a claim for an increased 
disability rating for his service-connected low back 
disability, submitting additional medical evidence in support 
of his claim.  This evidence consisted of a letter from the 
Veteran's private physician stating that he was treating the 
Veteran for no back pain diagnosed as lumbosacral strain.  A 
VA examination was conducted in May 1952 that also diagnosed 
the Veteran to have a lumbosacral strain.  By rating decision 
issued in July 1952, the RO again denied a compensable 
disability rating for the Veteran's service-connected low 
back disability.

In August 1952, the Veteran's representative requested an 
informal hearing before the Rating Board on behalf of the 
Veteran.  That hearing was held August 22, 1952, at which the 
Veteran testified as to the problems he was having with his 
low back.  By rating decision issued in October 1952, the RO 
confirmed and continued the denial of a compensable 
disability rating for the Veteran's service-connected low 
back disability.  

There is nothing further in the Veteran's claims file until 
November 9, 2005, when the RO received a claim from the 
Veteran for an increased disability rating for his service-
connected low back disability.  By rating decision issued in 
May 2006, the RO granted a 40 percent disability rating for 
lumbosacral strain (formerly rated as residuals of a back 
injury).  An effective date of November 9, 2005, was assigned 
for this increased disability rating, the date of the 
Veteran's claim.

II.  CUE Claims

The Veteran is collaterally attacking the RO rating decisions 
issued in March 21, 1951; July 19, 1951; July 1, 1952; 
October 6, 1952; and May 10, 2006 on the basis that the RO 
committed clear and unmistakable error in failing to provide 
a compensable disability rating for his service-connected low 
back disability prior to November 2005.  

A prior final rating decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error .... If a claimant-
appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Circ. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell.  

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell.  Similarly, the 
Court has rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 
6 Vet. App. at 44.  

Unspecified allegations of error such as the failure to 
properly weigh the evidence is not the kind of error that 
truly constitutes clear and unmistakable error or, in other 
words, would undoubtedly show that the prior decision would 
have been manifestly different but for the alleged error.  
Since minds can differ on how evidence should be weighed, an 
allegation that the evidence was improperly weighed and 
evaluated is insufficient to compel the conclusion that the 
prior decision is manifestly wrong.  

As for the new medical evidence submitted by the Veteran in 
support of his claim, since a claim based on CUE is a 
collateral attack of a decision, it can only be based upon 
the evidence that was before the adjudicator at the time the 
decision was made.  Allegations or evidence presented 
currently but which was not before the adjudicator at the 
time of the rating decision being collaterally attacked 
cannot, therefore, be sufficient to raise a claim of CUE.

Initially the Board notes that the Veteran has not made any 
specific allegation of CUE in the May 2006 rating decision.  
Thus, any allegation as to that rating decision is denied.

The Board notes that the Veteran has made multiple claims, 
some clear and others not so clear, as to why there is CUE in 
the 1952 rating decisions.  The Board will try to summarize 
these claims and discuss them as concisely as possible.

In the Veteran's October 2007 statement, he alleged that VA 
was negligent at best in their treatment of him and, in the 
past, misconstrued and misstated the opinions of his 
physicians who treated him.  He claimed that VA arrogantly 
dismissed his pleadings of suffering and pain.  The Board 
finds that this allegation is too general to constitute 
anything more than an allegation of error in that the RO 
failed to properly weigh the evidence before it when it 
denied a compensable disability rating for the Veteran's low 
back disability in the 1951 and 1952 rating decisions.  In a 
May 2008 statement, the Veteran set forth each rating 
decision issued in 1951 and 1952 and claimed that medical 
examination was in error, pain suffered was ignored and he 
was improperly diagnosed in each rating decision.  He also 
claims that evidence from his private physicians was ignored.  

Initially, the Board finds that the RO did not ignore the 
evidence from the Veteran's private physicians as he alleges.  
If the rating decision did not address the private medical 
evidence, the cover letter sent to the Veteran indicates that 
such evidence was reviewed and considered in adjudicating his 
claim.  Nevertheless, unless there is specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination must be presumed to have 
been reviewed, and no further proof of such review is needed.  
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  
Furthermore, there is no indication in the record that the 
correct facts, as they were known at the time of the prior 
adjudications, were not before the adjudicator or that the 
adjudicator did not consider all the evidence.  This is not 
grounds, therefore, to find CUE in any of these earlier 
rating decisions.  Second, the Board finds that the Veteran's 
allegations again go to the weight to be given the medical 
evidence.  This type of allegation, however, cannot be the 
basis of a CUE claim.  See Fugo, 6 Vet. App. at 44; see also 
Russell.  Thus, the Veteran cannot prevail on these 
allegations.

Another claim made in the May 2008 statement was that the 
Veteran's representative issued him a letter dated August 4, 
1952, stating that he was to have received a rating of 10 
percent in 1952, but was treated unfairly.  The Board notes 
that the letter the Veteran is speaking about is part of the 
record.  The Board finds, however, that the Veteran 
misinterprets this letter and, even if it meant what he says 
it does, it cannot be the basis of finding CUE.  

The letter states in relevant part,

Last month, when you called me on the telephone 
concerning your case, I informed you that I left 
the Rating Board, with the impression that they 
were going to assign a 10% rating for your back 
condition....  I note they continued the previous 
disallowance of your claim.  Frankly, I think an 
injustice was done in your case, and this date, I 
am requesting a personal appearance for you before 
the Rating Board.

This letter in no way indicates that the Veteran's 
representative was actually told that VA was going to grant a 
10 percent disability rating for the Veteran's service-
connected low back disability.  It was only the 
representative's "impression," and when it did not happen, 
he felt that an "injustice" had been done.

Further, this letter is not from VA; thus, it cannot be used 
to prove that VA was going to award a compensable disability 
rating for his service-connected low back disability.  Thus, 
even if the Board were to assume that a VA representative had 
said that a compensable disability rating would be awarded, 
such statement cannot be held against VA in seeking to revise 
a decision on the basis of CUE because VA is not bound to 
grant benefits due to such an administrative error.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 
7 Vet. App. 29, 30 (1994)(statute specifically provides for 
the assignment of effective dates of benefits awards, and an 
earlier effective date is not allowable under equitable 
estoppel because payment of government benefits must be 
authorized by statute).  For these reasons, the Board finds 
that this argument does not state a valid CUE claim.

In an October 2008 statement, the Veteran argued that VA 
never accurately diagnosed the injuries and, based on this 
grossly inaccurate diagnosis, VA followed the same line of 
denial in March 1951 and October 1952.  He claimed that the 
diagnosis of lumbosacral strain is a pivotal error on the 
part of VA upon which they have built a history of denial 
from November 1945 to October 2008.  The request for earlier 
entitlement is based on the fact that the injury was never a 
lumbosacral strain.  He contends that VA has always ignored 
the serious nature of the injury taking a position 
diametrically opposed to all the physicians who have treated 
him.  He claims the accurate diagnosis is significant, which 
is "an injury to the lumbar spine," and that this is a 
spine injury and has not ever been a lumbosacral strain.  

In his November 2008 statement and his testimony at two 
hearings held in October 2008 and May 2009, the Veteran 
continued this argument that VA misdiagnosed his low back 
disability as a lumbosacral strain and that the adjudicators' 
reliance on this misdiagnosis is CUE.  The Veteran argued 
that, at the time in 1951/1952, they did not have the 
technical and up-to-date medical knowledge to make an 
accurate diagnosis so that VA's medical experts were not able 
to accurately diagnose his low back disability, instead 
diagnosing it as a lumbosacral strain.  

As to this point, the Board finds that the facts as they were 
before the RO were known and that, after weighing the 
evidence, the VA adjudicators rendered decisions that cannot 
be revised based on new medical evidence of a different 
diagnosis rendered many years later.  It is unfortunate that 
the medical profession did not have the same technology then 
as they do now that permits them to provide better and more 
accurate diagnoses; but, such an allegation can never be the 
basis of revising a previous final decision as it fails to 
show that the correct facts, at the time of the prior final 
denial, were not known as they actually could not be 
ascertained at that time due to medicine's lack of 
appropriate diagnostic testing.  

In addition, this allegation requests that the Board reweigh 
the evidence before the RO previously, which it cannot do.  
It is not the RO that establishes a diagnosis, but the 
medical professionals who examine the Veteran.  The RO 
adjudicators merely take the facts as known at that time, 
including diagnoses rendered by private and VA medical 
professionals, laid them, and apply them to the law in effect 
at the time of the decision.  Whether a diagnosis is 
inaccurate is not within the VA adjudicator's ability to 
ascertain, only the weight to be given such evidence.  As it 
is a question of weighing the evidence, therefore, the Board 
finds that this cannot be a valid basis for finding CUE in 
any of the previous final decisions.

Moreover, the Board finds the Veteran's argument to be 
unpersuasive because the earliest medical evidence, which is 
a September 1950 statement from his private physician, 
indicates a diagnosis of "lumbosacral strain."  It was not 
until the May 1952 VA examination that a VA physician 
diagnosed the Veteran to have a lumbosacral strain.  
Nevertheless, the VA adjudicators in 1950 through 1952 never 
once referred to the Veteran's back condition as a 
lumbosacral strain.  The March 1951 rating decision that 
granted service connection indicates the disability was 
characterized as "residuals of back injury," and that was 
how the Veteran's service-connected low back disability 
continued to be characterized until the most recent rating 
decision in May 2006, which recharacterized his low back 
disability as a lumbosacral strain.  

Finally, the Board notes that the Veteran has not alleged how 
the prior final RO rating decisions would be manifestly 
different but for the alleged error.  Such a failure to 
specifically plead a CUE claim is grounds for denial.  
Applicable regulations provide that a claim for benefits 
based on CUE in a prior final rating decision entails special 
pleading and proof requirements to overcome the finality of 
the decision by collateral attack because the decision was 
not appealed during the appeal period.  Fugo, 6 Vet. App. at 
44.  Thus the Veteran's CUE claims must be denied.

In conclusion, the Board is aware of and very appreciative of 
the sacrifice that the Veteran made in serving his country 
during World War II.  Nevertheless, the Board is bound by the 
laws and regulations governing Veterans' benefits and, thus, 
is unable at this time to grant the benefit sought.

III.  Earlier Effective Date Claim

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  A Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not indicate disagreement 
with the May 2006 rating decision that awarded the 40 percent 
disability rating and assigned November 9, 2005, as its 
effective date within one year of its issuance.  Therefore, 
that rating decision is final.  38 U.S.C.A. § 7105.

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where the evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  To the extent the Veteran seeks an 
effective date prior to a final rating decision, he must file 
a claim of clear and unmistakable error concerning the prior 
rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).

The Board has sympathetically reviewed all of the Veteran's 
statements and testimony and finds that the Veteran has not 
actually claimed CUE in the May 2006 rating decision's 
assignment of the effective date of November 9, 2005.  As the 
May 2006 decision is final, in the absence of an assertion of 
clear and unmistakable error, it is no longer the appropriate 
point from which to determine the effective date of an award.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the 
Veteran's claim for an earlier effective date must be denied.

As to his assertion that an earlier claim was filed prior to 
November 2005, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The Veteran has alleged in various statements that claims for 
increased benefits were filed prior to November 9, 2005.  He 
contends that claims were filed in 1961, 1963 and 1965 by a 
private physician along with other material requesting 
benefits (see May 2008 statement), and that he applied for 
benefits in 1972 and was told it would be reviewed, but 
nothing was accomplished (see October 2007 statement).  After 
a review of the claims file, the Board notes that there is 
absolutely no record that any documents were filed between 
the October 1952 rating decision and the November 2005 claim 
for an increased disability rating.  In fact, the claims file 
completely lacks any type of documentation between October 
1952 and November 2005.

There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  He has only 
submitted his own unsubstantiated statements that claims for 
an increased disability rating for his service-connected low 
back disability were filed.  Therefore the presumption of 
regularity applies, and the Board can only conclude that the 
RO did not receive any claim for an increased disability 
rating after October 1952 until November 2005.  Thus, an 
earlier effective date is not warranted because there is 
nothing in the claims file to support the finding of an 
earlier formal or informal claim having been received.

In making this determination, the Board has accorded greater 
weight to the written evidence (or lack thereof) in the 
claims file than the Veteran's subsequent statements and 
assertions as to whether a claim had been filed for an 
increased disability rating between October 1952 and November 
2005.  The Board must assess the credibility and weight of 
all the evidence to determine its probative value, accounting 
for evidence that it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  The total lack of any documentation filed 
between the October 1952 rating decision and the Veteran's 
claim for an increased disability rating filed in November 
2005 is clear evidence that there was no informal or formal 
claim for an increased disability rating filed with the RO 
between those dates.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date prior to November 9, 2005, for the 
award of a 40 percent disability rating for his service-
connected low back disability.  The Veteran's claim must, 
therefore, be denied.

In conclusion, the Board is aware of and very appreciative of 
the sacrifice that the Veteran made in serving his country 
during World War II.  Nevertheless, the Board is bound by the 
laws and regulations governing Veterans' benefits and, thus, 
is unable at this time to grant the benefit sought.


ORDER

An effective date earlier than November 9, 2005, for the 
grant of an increased disability rating to 40 percent for 
service-connected lumbosacral strain is denied.

The rating decisions issued March 21, 1951, July 19, 1951, 
July 1 1952, October 6, 1952, and May 10, 2006 are not 
clearly and unmistakably erroneous.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


